DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 06 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, directed to claims 1-15 in the reply filed on 06 July 2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 7, 1, 1, 8, 10, 11, 12, 15, 16 and 17 respectively of U.S. Patent No. 10,359,590. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the current application can be found in the corresponding claims of the ‘590 Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,036,974 to LeBlanc et al in view of U.S. Patent Application Publication 2014/0161411 to Slater et al.
In regards to claim 1, LeBlanc teaches an assembly for deploying fiber optic cable, the assembly comprising a housing (Figures 6 &7) defining a cavity and comprising a wall, the wall (150) defining an opening for allowing a first portion of a fiber optic cable (22) to pass there through, a spool (120) storing a second portion of the fiber optic cable and rotatably coupled to the housing within the cavity of the housing and a component module coupled to the housing and comprising an adapter (133) configured to optically couple the fiber optic cable to another fiber optic cable.  But LeBlanc fails to expressly teach the component module including an adapter to be releasably coupled.  Slater also teaches an assembly for deploying fiber optic cables comprising a housing having a wall to define an opening for allowing the fiber optic cable to pass through and a spool rotatably coupled the housing.  Slater further teaches a component module including an optical adapter.  (Figures 1, 7, 8, 9 and 10)  Slater further teaches connectors and adapters to be push-fitted into clips (142 and 144).  The clips allow for the securement and removability of the connectors and adapters.  The removability of the connectors and adapters is advantageous in order to improve versatility of the assembly. Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the component module including an adapter to be releasably coupled.
In regards to claim 2, LeBlanc teaches the fiber optic cable stored on the spool comprises a pre-terminated fiber connector configured to be optically coupled to the adapter.
In regards to claims 3 and 4, LeBlanc teaches the spool comprises a connector holder (132).  But LeBlanc fails to expressly teach the pre-terminated fiber connector is configured to be releasably and optically coupled to the adapter, a connector holder configured to releasably couple the pre-terminated fiber connector to the spool and connector holder is configured to be releasably coupled to a panel of the spool.  However, Slater teaches an assembly for deploying fiber optic cables including a component module including an optical adapter.  (Figures 1, 7, 8, 9 and 10)  Slater further teaches connectors and connector holders to be push-fitted into clips (142 and 144).  The clips allow for the securement and removability of the connectors and adapters.  The removability of the connectors and connector holders is advantageous in order to improve versatility of the assembly. Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the components to be releasably coupled.
In regards to claim 5, LeBlanc teaches a fan out (135) separating fibers of the fiber optic cable and coupled to the spool.
In regards to claim 6, LeBlanc teaches the spool comprises a retaining structure.  But LeBlanc fails to expressly teach the retaining structure to be releasably couple the fan out to the spool.  However, Slater teaches an assembly for deploying fiber optic cables including a component module including an optical adapter.  (Figures 1, 7, 8, 9 and 10)  Slater further teaches connector holders/retaining structures to be push-fitted into clips (142 and 144).  The clips allow for the securement and removability of the connectors and adapters.  The removability of the connector holders/retaining structures is advantageous in order to improve versatility of the assembly. Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the components to be releasably coupled.
In regards to claim 7, LeBlanc teaches the spool is positioned between the component module and the housing such that the component module secures the spool within the cavity defined by the housing.
In regards to claim 9, although LeBlanc does not expressly teach the component module is configured to be releasably coupled to the housing at a plurality of orientations relative to the housing, Slater teaches an assembly for deploying fiber optic cables including a component module including an optical adapter.  (Figures 1, 7, 8, 9 and 10)  Slater further teaches component module to be push-fitted into clips (142 and 144).  The clips allow for the securement and removability of the connectors and adapters.  The removability of the component module is advantageous in order to improve versatility of the assembly. Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the components to be releasably coupled to the housing at a plurality of orientations relative to the housing.
In regards to claims 10 and 11, LeBlanc teaches the assembly is configured to be mounted.  But LeBlanc fails to expressly teach the assembly to be mounted to a mounting bracket that positions the opening defined by the wall of the housing within a cavity defined by the mounting surface and positions the adapter on a side of the mounting surface opposite of the cavity defined by the mounting surface (claim 11) and the assembly is configured to be mounted to a mounting bracket that positions the opening defined by the wall of the housing and the adapter on the same side of the mounting surface (claim 12).  However, the application of a mounting bracket in order to mount an assembly to walls, bulkheads, panels and posts for example is a well-known concept.  Mounting brackets allow for the assembly to be more easily aligned and replaced when necessary.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the assembly to be mounted to a mounting bracket that positions the opening defined by the wall of the housing within a cavity defined by the mounting surface and positions the adapter on a side of the mounting surface opposite of the cavity defined by the mounting surface and the assembly is configured to be mounted to a mounting bracket that positions the opening defined by the wall of the housing and the adapter on the same side of the mounting surface.  
In regards to claims 14 and 17, although LeBlanc does not expressly teach the component module further comprises an electronic component, LeBlanc does teach the assembly to be used as a part of network hubs for subscribers in large networks.  Assemblies including electronic components having access points to wireless networks and is an internet of things gateway would have been known to have included in order for the assembly to be a proper junction between the outdoor connection and inside connection.  Therefore, although not expressly stated it would have been obvious before the effective filing date to a person having ordinary skill in the art to have an electronic component.
In regards to claim 14, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the component module further comprises at least two locations configured to secure the adapter.  It would have been advantageous to have provided at least two locations to increase the versatility of the device.  
Claim 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,036,974 to LeBlanc et al in view of U.S. Patent Application Publication 2014/0161411 to Slater et al as applied to claim 1 above and in further view of U.S. Patent 9,042,700 to Smith et al.
LeBlanc in view of Slater fails to expressly teach a second spool storing a third portion of the fiber optic cable, and coupled to the housing.  However, Smith also teaches an assembly for deploying fiber optic cables including a component module including an optical adapter.  Smith further teaches a second spool area to store a third portion of the fiber optic cable.  (Figures 1, 11 and 12)  Smith teaches the inclusion of a second spool for storage in order to store additional slack and excess fiber since the cable lengths may have a large total length for the application required.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have included an additional second spool storing a third portion of the fiber optic cable, and coupled to the housing.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose or reasonably suggest the spool is configured to rotate while the component module remains stationary in addition to the accompanying features of the independent claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  References A and B are both Patents in related cases.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874